DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 22, 24, 26-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 2009/0060321) in view of Harviainen (US 2019/0371073) and Kwon et al. (US 2017/0026574).
Regarding claims 15, 27 and 31, Gillard discloses at a computing system 10 in FIG. 16 including non-transitory memory (storage media) and one or more processors (paragraph 38, line 1: “the content processing workstation 10 uses a Cell processor”), wherein the computing system or interface communicates or is communicatively coupled to a display device (paragraph 126, lines 1-2: “client devices 422 may be arranged to display a part of the video images”) and one or more input devices 20, one or more programs stored in the non-transitory memory, which, when executed by the one or more processors (paragraph 148, lines 5-8: “Processes … may be 
synthesizing a scene description for the scene (paragraph 118, lines 4-5: “synthesising images of each of the players and representing those players within the 3D model”) that includes a trajectory (object path) of the first plot-effectuator (object) (step S310 in FIG. 18: “generating object path data for each object”) within a physical setting associated with the scene (step S305: “on the plane (football pitch)) and actions (football match) performed by the first plot-effectuator (paragraph 111, lines 2-3: “the present technique has been used to track players and produce a 3D model of the football match as a virtual model.”); and 
generating a corresponding SR reconstruction of the scene (step S325: “generate a synthesized 3D-model representation of the football match) by driving a first digital asset associated with the first plot-effectuator (paragraph 122, line 3: “applying synthesised representations of each of the player”) according to the scene description for the scene (paragraph 122, line 2: “by using the tracking information (object path data)”). 
Gillard fails to disclose detecting a request, via the one or more input devices, to view a synthesized reality (SR) reconstruction of at least a portion of pre-existing video content.
However, in an analogous art, Harviainen discloses detecting a request 114, via the one or more input devices, to view a synthesized reality (SR) (augmented reality) reconstruction of at least a portion of pre-existing video content (immersive video) (paragraph 57, lines 1-2: “The AR client sends a content request 114 to the AR content server 108.” Paragraph 61, lines 4-5: “At element 304 the process 300 includes obtaining a digitally reconstructed 3D environment of a real-world AR viewing location” Claim 7, line 1: “the type of AR content requested is immersive video”).  Therefore, it would have been obvious to one of ordinary skill in the art 
The combination of Gillard and Harviainen fails to disclose in response to detecting the request: disambiguating between one or more actionable items, one or more inactionable environmental elements, and a first plot-effectuator within a scene associated with a portion of the pre-existing video content.
The step of “disambiguating between one or more actionable items, one or more inactionable environmental elements, and a first plot-effectuator within a scene associated with a portion of the pre-existing video content” is a nonfunctional descriptive limitation. The first step of detecting a request, the third step of synthesizing a scene description and the fourth step of generating a corresponding SR reconstruction do not rely upon the details of the second step of disambiguating. Therefore, the details of disambiguating (between one or more actionable items, one or more inactionable environmental elements, and a first plot-effectuator within a scene associated with a portion of the pre-existing video content) do not carry patentable weight. If the disambiguating is not performed, then that would not result in a change to the outcomes of the first, third or fourth steps.  Accordingly, the Examiner is not required to find the limitation of “disambiguating between one or more actionable items, one or more inactionable environmental elements, and a first plot-effectuator within a scene associated with a portion of the pre-existing video content.”
However, for compact prosecution, it is pointed out that Kwon discloses in response to detecting a request: disambiguating between one or more actionable items (a moving thing), one or more inactionable environmental elements (a fixed thing), and a first plot-effectuator (a 
Regarding claim 16, Gillard discloses determining a spatial relationship between the first plot-effectuator and the physical setting associated with the scene (step S310: “identifies for each respective object, a position of the object player on a 3D-model of the pitch”). 
Regarding claims 17, 28 and 32, Gillard discloses determining a spatial relationship between at least the first plot-effectuator and at least one inactionable environmental element within the scene (paragraph 39, lines 3-4: “objects such as balls, ice hockey pucks or vehicles such as racing cars and the like may be tracked”).  As Gillard discloses objects such as a ball can be tracked, it means that the path of the ball in the pitch is determined and therefore the spatial relationship with the player is determined since the player’s path is also determined.
Regarding claim 18, Gillard discloses identifying one or more other plot-effectuators within the scene (step S305: “identify each of the objects (players) on the plane”). 

Regarding claims 20, 29 and 33, Gillard discloses that the first digital asset is obtained from a library of digital assets (data store 400) associated with the pre-existing video content (paragraph 122, lines 8-9: “the content processing workstation 10 receives data from a data store 400, the data providing pre-generated synthesised representations of the football players.”). 
Regarding claim 22, Gillard discloses that the first digital asset corresponds to a pre-existing video game model (computer game) of the first plot-effectuator in the scene (paragraph 124, line 11: “the 3D model could be used to create a computer game, which replays or recreates a real match.”). 
Regarding claim 24, Gillard discloses that a second digital asset corresponds to a pre-existing model for the physical setting associated with the scene (paragraph 140, lines 1-2: “here is provided the system and method for communicating a three dimensional representation of a scene which includes a plurality of objects disposed on a plane”). 
Regarding claim 26, Gillard discloses causing presentation of the SR reconstruction of the scene via the display device (claim 3, lines 3-4: “the representation of the three dimensional model is displayed on a display screen.”). 

Claims 21, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 2009/0060321) in view of Harviainen (US 2019/0371073) and Kwon et al. (US 2017/0026574), and further in view of Golan et al. (US 2010/0013931).

However, in an analogous art, Golan discloses that a first digital asset is generated on-the-fly based at least in part on the pre-existing video content and external data associated with the pre-existing video content (paragraph 34, lines 8-10: “the analytics engine can operate on … video data, thus generating the metadata ‘on-the-fly.’”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gillard, Harviainen and Kwon by incorporating this feature taught in Golan for the purpose of qualitatively measuring the effectiveness of plans through video data.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 2009/0060321) in view of Harviainen (US 2019/0371073) and Kwon et al. (US 2017/0026574), and further in view of Berestov et al. (US 2017/0220037).
Regarding claim 23, the combination of Gillard, Harviainen and Kwon fails to disclose that the first digital asset corresponds to a pre-existing skinned point cloud of the first plot-effectuator in the scene. 
However, in an analogous art, Berestov discloses that a first digital asset corresponds to a pre-existing skinned point cloud of the first plot-effectuator 604 in FIG. 6A in the scene (paragraph 174, lines 4-5: “The reconstruction of the 3D structure 610 may be performed … based on … point cloud generation for the golf player 604”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gillard, Harviainen and Kwon by incorporating this feature taught in .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 2009/0060321) in view of Harviainen (US 2019/0371073) and Kwon et al. (US 2017/0026574), and further in view of Echigo et al. (US 7,499,798).
Regarding claim 25, the combination of Gillard, Harviainen and Kwon fails to disclose that generating the scene description for the scene includes determining a screenplay for the scene including action sequences for each plot-effectuator in the scene.
However, in an analogous art, Echigo discloses that generating the scene description for the scene includes determining a screenplay for the scene including action sequences (action description) for each plot-effectuator (object) in the scene (col. 5, lines 10-14: “actions of the object are classified ... Description of objects is performed for each of these behavioral sections, which is Action description (132).”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gillard, Harviainen and Kwon by incorporating this feature taught in Echigo for the purpose of efficiently representing contents of motion picture with a little data volume.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646